On August, 27,1990, the Defendant was sentenced to five (5) years for the Revocation of Criminal Mischief, and was given credit for 48 days time served.
On December 6, 1990, the Defendant’s application for review of that sentence was heard by the Sentence Review Division of the Montana Supreme Court.
The Defendant was present and was represented by Dirk Beccari, Attorney at Law from Missoula, Montana. The state was not represented.
Before hearing the application, the Defendant was advised that the Sentence Review Division has the authority not only to reduce the sentence or affirm it, but also to increase it if such is possible. The defendant was further advised that there is no appeal from a decision of the Sentence Review Division. The defendant acknowledged that he understood this and stated that he wished to proceed.
After careful consideration, it is the unanimous decision of the Sentence Review Division that the sentence shall remain the same.
The reason for the decision is pursuant to Rule 17 of the Sentence Review Division.